7

AY NH UN FP WH NY

10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-mj-0O0685-N/A-LCK Document 2 Filed 08/19/19 Page 1 of 2

MICHAEL BAILEY

United States Attorney

District of Arizona

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300
Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

_|..... United States_of America,............ ..._|-Mag..No. 4 9 a0 685 8S ——
Plaintiff, “*
AFFIDAVIT FOR DETENTION OF
vs. MATERIAL WITNESSES

Jason Antone

Defendant.
< ~ fave
fle ca (h- H. 35 on oath, deposes and states:
(Name of Affiant)

1, I am a Border Patrol Agent of the United States Border Patrol, Department
of Homeland Security, Tucson, Arizona, and make this affidavit as such officer.

2. A criminal complaint in this matter has been filed charging that the defendant
did knowingly transport certain illegal aliens, namely Ana Luisa Ortiz-Ramos and
Hamilson Yovani Garcia-Velasquez, hereinafter called the "witnesses," in the United
States, knowing or in reckless disregard of the fact that the witnesses had come to, entered,
or remained in the United States in violation of law.

3. The said witnesses have testimony to give in said matter of a material nature
in that the witnesses illegally entered the United States and the defendant did transport in
the United States in any manner whatsoever, said witnesses, regardless of any official
action which may later be taken with respect to such witnesses which is a violation of law.

4. The above witnesses are citizens and residents of Guatemala who entered the
United States illegally and who would return to Guatemala to reside if released in the

proceeding.

 

 
an

SI DH A FSP W WNP

I
|
|
|
|
t

NO NY NYO NY NH NY NN YN NO He Be Re Be RO Ree ee
oOo nN DN A FP W NY FF DOD OO DHA ND WH FP WW NY KF O&O

Oo ot

 

Case 4:19-mj-0O0685-N/A-LCK Document 2 Filed 08/19/19 Page 2 of 2

5. Because of the above, the presence of the witnesses in further proceedings in
the within matter could not be required by subpoena of the court system of the United
States, and securing such presence by subpoena would become impracticable.

6. I therefore request that the above-named aliens be detained as witnesses for
further proceedings in this case and that reasonable bail be set pursuant to 18 U.S.C. $§
3144 and 3142.

 

Border Patrol Agent
U.S. Border Patrol
Tucson, Arizona

Sworn and subscribed to before me this
August 19, 2019.

 

United States Magistrate Judge

 
